DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art. As to independent claims 1, 8, and 15, all prior art fail to teach or suggest, alone or in combination, the recited method and system.  However, claims 1-20 are currently rejected under a nonstatutory double patenting rejection. A response is respectfully requested of Applicant.








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,785,372.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,785,372 recites “A method of embedding and launching a form with an external application for an agent in a web client application, the method comprising: starting an interaction with a client with the web client application by the agent; searching for relevant knowledge content through a third-party integration module using a graphical user interface; launching a knowledge content form from a knowledge content website with an embedded knowledge content button and completing the knowledge content form; and completing the interaction with the client with enhanced input from the search step,” and claim 1 of the present application recites “A method of embedding and launching a form with an external application for an agent in a web client application, the method comprising: starting the web client application by the agent, wherein the web client application utilizes a graphical user interface; using, by the agent, the graphical user interface to initiate an interaction with a client through the web client application; searching, by the agent, for relevant third-party knowledge content through a third-party integration module using the graphical user interface; viewing, on the graphical user interface, a third-party knowledge content article received through the relevant knowledge content search on the graphical user interface, wherein the third- party knowledge content article is from a third-party knowledge content website, further wherein, only when viewed through the graphical user interface of the web client application, the third-party knowledge content article contains a rendered selectable knowledge content button, wherein the rendered selectable knowledge content button links to a knowledge content form; selecting the rendered selectable knowledge content button, wherein the selection of the rendered selectable knowledge content button launches the knowledge content form; completing the knowledge content form by the agent; and completing the interaction with the client with enhanced input from the searching.”

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,245,794.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 11,245,794 recites “A method of embedding and launching a form with an external application for an agent in a web client application, the method comprising: integrating to an external application for an agent in a web client application; searching for relevant knowledge content for an interaction through a third-party integration module using a graphical user interface; launching a knowledge content form from a knowledge content website with an embedded knowledge content button, wherein the third-party integration module integrates with other systems and applications outside of a current system in order to search for the relevant knowledge content, wherein the other systems and applications outside of the current system are integrated into the graphical user interface; and completing the interaction with the client using the graphical user interface with or without enhanced input from the search and launch steps, wherein the agent completes the interaction with existing resources when no knowledge search is configured, further wherein the agent completes the interaction with only verbal information if no knowledge content form is configured in the knowledge content search results,” and claim 8 of the present application recites “A method of embedding and launching a form with an external application for an agent in a web client application, the method comprising: searching, by the agent, for relevant third-party knowledge content through a third-party integration module using a graphical user interface; viewing, on the graphical user interface, a third-party knowledge content article received through the relevant knowledge content search on the graphical user interface, wherein the third- party knowledge content article is from a third-party knowledge content website, further wherein, only when viewed through the graphical user interface of the web client application, the third-party knowledge content article contains a rendered selectable knowledge content button, wherein the rendered selectable knowledge content button links to a knowledge content form; selecting the rendered selectable knowledge content button, wherein the selection of the rendered selectable knowledge content button launches the knowledge content form; completing the knowledge content form by the agent; and completing an interaction with a client with or without enhanced input from the searching, wherein the agent completed the interaction with existing resources when no knowledge search is configured, further wherein the agent completes the interaction with only verbal information when no knowledge content form is configured for the third-party knowledge content website.”

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,245,794.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 11,245,794 recites “A system for embedding and launching a form with an external application for an agent in a web client application, comprising: a processor; a display with a graphical user interface; and a non-transitory computer readable medium programmed with computer readable code that upon execution by the processor causes the processor to: search for relevant knowledge content for an interaction through a third-party integration module using a graphical user interface; launch a knowledge content form from a knowledge content website with an embedded knowledge content button, wherein the third-party integration module integrates with other systems and applications outside of a current system in order to search for the relevant knowledge content, wherein the other systems and applications outside of the current system are integrated into the graphical user interface; and through the graphical user interface allow the agent to complete the interaction with the client using the graphical user interface with or without enhanced input from the search and launch steps, wherein the agent completes the interaction with existing resources when no knowledge search is configured, further wherein the agent completed the interaction with only verbal information if no knowledge content form is configured in the knowledge content search results,” and claim 15 of the present application recites “A system for embedding and launching a form with an external application for an agent in a web client application, comprising: a processor; a display with a graphical user interface; and a non-transitory computer readable medium programmed with computer readable code that upon execution by the processor causes the processor to: start the web client application by the agent, wherein the web client application utilizes a graphical user interface; use, by the agent, the graphical user interface to initiate an interaction with a client through the web client application; search, by the agent, for relevant third-party knowledge content through a third- party integration module using the graphical user interface; view, on the graphical user interface, a third-party knowledge content article received through the relevant knowledge content search on the graphical user interface, wherein the third-party knowledge content article is from a third-party knowledge content website, further wherein, only when viewed through the graphical user interface of the web client application, the third- party knowledge content article contains a rendered selectable knowledge content button, wherein the rendered selectable knowledge content button links to a knowledge content form; select the rendered selectable knowledge content button, wherein the selection of the rendered selectable knowledge content button launches the knowledge content form; complete the knowledge content form by the agent; and complete the interaction with the client with enhanced input from the searching.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goodwin et al. (US Patent 10,521,496) teach randomize markup to disturb scrapers.  Arkin et al. (US Patent Application, Pub. No.: US 2015/0317395 A1) teach third party content integration for search engine optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652